SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1079
CA 15-00989
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


DORN ENERGY, LLC, ANDREW W. DORN, IV,
MATTHEW J. DORN, AND ANDREW W. DORN, JR.,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

NORA B. SULLIVAN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


ZDARSKY SAWICKI & AGOSTINELLI LLP, BUFFALO (GUY J. AGOSTINELLI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WOODS OVIATT GILMAN LLP, BUFFALO (BRIAN D. GWITT OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered April 15, 2015. The order granted
plaintiffs’ renewed motion for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    November 18, 2016                Frances E. Cafarell
                                             Clerk of the Court